COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In the Interest of K. L. W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

      The panel has voted to deny appellants’ pro se first amended and supplemental
motion for rehearing of this Court’s December 5, 2018 Memorandum Opinion and
Judgment.

       Appellants’ motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    x Acting for the Panel

Panel consists of: Justices Higley, Lloyd, and Caughey.

Date: __December 20, 2018____